Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Each of the undersigned of Sovran Self Storage, Inc. (the "Company") does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18U.S.C. Section1350, that: 1) The Quarterly Report on Form 10-Q of the Company for the period ended March 31, 2008 (the "Report") fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 9, 2008 /S/Robert J. Attea Robert J. Attea Chairman of the Board Chief Executive Officer /S/David L. Rogers David L. Rogers Chief Financial Officer - 1
